The opinion, of the court was delivered by
Dorsey, J.
This Court concur with the court below in; the opinions expressed by them, in the íst,. 2d,. 4th,, 5th,, 6th, 7th, 8th,, 9th; 10th,. 13th, 12th, Í3tÜ, 14th, 1 fifth: and 16th bills of exceptions; brit they diffei-. froxh the coiirt her low, in permitting- the protest, set ont in the third bill óf exceptions, to go tó, the jury... We hold it to be dear, that the protest Of a.px;omissOry note is hot evidence of itself in chief of the fact of demand; and as there is no, párcíl proof of a demand sel forth..in the expeptiofi, it is', difficult to conceive, that the protest was produced fot any ether purpose than prdvin.g á demand op,the drawer, if the notary public had been dead, and.thjá fact appeared, by the record, the case would, háve been governed by different considerations. We áre of opinion that the judgment of the court below must be reversed..
JUDGMENT feEVEliS.SPj.AND PfepCEpENDO AWAEDS»